L. C., by Johnathan ZIMRING, as guardian ad litem and next friend, et al., Plaintiffs-Appellees,

                                                       v.

   Tommy OLMSTEAD, Commissioner of the Department of Human Resources; et al., Defendants-
Appellants.

                                                 No. 97-8538

                                           Non-Argument Calendar.

                                       United States Court of Appeals,

                                               Eleventh Circuit.

                                                Dec. 21, 1999.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:95-CV-1210-MHS);
Marvin H. Shoob, Judge.

ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES

Before TJOFLAT and BARKETT, Circuit Judges, and PROPST*, Senior District Judge.

          PER CURIAM:

          We remand this case to the district court for proceedings consistent with the Supreme Court's opinion

in Olmstead v. L.C., --- U.S. ----, 119 S.Ct. 2176, 144 L.Ed.2d 540 (1999).




   *
    Honorable Robert B. Propst, Senior U.S. District Judge for the Northern District of Alabama, sitting
by designation.